[Cite as State ex rel. Thomas v. Sheldon, 2020-Ohio-2992.]


                                       wCOURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                              JUDGES:
BARRY THOMAS,                                         :       Hon. W. Scott Gwin, P.J.
STATE EX REL.                                         :       Hon. Patricia A. Delaney,J.
                                                      :       Hon. Craig R. Baldwin, J.
                          Petitioner                  :
                                                      :
-vs-                                                  :       Case No. 2020 CA 0042
                                                      :
DEPARTMENT OF                                         :
REHABILITATION                                        :       OPINION
AND CORRECTIONS DIRECTOR:
MANSFIELD, CORRECTIONAL
INSTITUTIONS;
EDWARD SHELDON

                         Respondent




CHARACTER OF PROCEEDING:                                  Writ of Habeas Corpus



JUDGMENT:                                                 Dismissed


DATE OF JUDGMENT ENTRY:                                   May 18, 2020



APPEARANCES:

For: Petitioner                                           For: Respondent

BARRY L. THOMAS, Pro Se                                   GARY D. BISHOP
#684903                                                   Richland County Prosecutor
1150 North Main Street                                    38 South Park Street
P.O. Box 788                                              2nd Floor
Mansfield, OH 44901                                       Mansfield, OH 44902
[Cite as State ex rel. Thomas v. Sheldon, 2020-Ohio-2992.]


Gwin, P.J.

        {¶1}     On May 4, 2020, Petitioner, Barry Thomas, filed a Writ of Habeas Corpus

against Respondents, “Department of Rehabilitation, and Corrections Director: Mansfield,

Correctional Institutions; Edward Sheldon [.]” Mr. Thomas’s argument is not easily

followed, but he asserts he is entitled to habeas relief because:


        [H]e is deprived of his life, liberty and property, because the Adult parole

        authority went beyond his three (3) years expiration of sentencing

        Judgment Entry in its entirety, because the (A.P.A.’s) failure to comply with

        2967.14.1(D)(3) and 2967.28(F)(3), therefore petitioner demands that this

        court issue an order to release said body of Barry L. Thomas, ex rel., a

        flesh and blood man, and then and there give such other relief as deemed

        by setting the petitioner at liberty.

        {¶2}     (Writ of Habeas Corpus at 5)

        {¶3}     Due to the following deficiencies, Mr. Thomas cannot maintain an action for

habeas corpus and his petition is sua sponte dismissed. We are permitted to dismiss a

habeas corpus petition sua sponte if the petition does not contain a facially valid claim.

State ex rel. Crigger v. Ohio Adult Parole Auth., 82 Ohio St. 3d 270, 271, 695 N.E.2d 254

(1988).

        {¶4}     Mr. Thomas’s petition is deficient in the following manner. First, he did not

state a facially valid claim for habeas relief because he failed to comply with R.C.

2725.04(D). This statute requires a copy of the commitment or cause of detention be

attached to the petition for writ of habeas corpus. Without the commitment papers, the

writ of habeas corpus is fatally defective. Brown v. Rogers, 72 Ohio St. 3d 339, 341, 650
Richland County, Case No. 2020 CA 0042                                                    3
N.E.2d 422 (1995). A court may sua sponte dismiss a petition for habeas corpus that fails

to comply with R.C. 2725.04(D). See State ex rel. Wynn v. McFaul, 81 Ohio St. 3d 193,

194, 690 N.E.2d 7 (1998) (Ohio Supreme Court affirmed court of appeals’ sua sponte

dismissal of habeas corpus petition for failure to comply with R.C. 2725.04(D.))

         {¶5}   Second, Mr. Thomas’s petition includes an affidavit of indigency wherein he

requests waiver of prepayment of the Court’s filing fees. However, Mr. Thomas failed to

include in his affidavit of indigency a statement setting forth the balance in his inmate

account for each of the preceding six months, as certified by the institutional cashier, in

violation of R.C. 2969.25(C)(1). A court may sua sponte dismiss a writ of habeas corpus

for failing to comply R.C. 2969.25(C)(1). See State ex rel. Hairston v. Franklin Cty. Ct. of

Common Pleas, 10th Dist. Franklin No. 17AP-502, 2018-Ohio-148, ¶ 9 (“Because

petitioner has failed to comply with the mandatory requirements of R.C. 2969.25(C), it is

this magistrate's decision that this court should sua sponte dismiss his habeas corpus

action.”)

         {¶6}   For the foregoing reasons, we sua sponte dismiss Mr. Thomas’s Petition for

Writ of Habeas Corpus. The clerk of courts is hereby directed to serve upon all parties

not in default notice of this judgment and its date of entry upon the journal. See Civ.R.

58(B).
Richland County, Case No. 2020 CA 0042     4


      {¶7}   CAUSE SUA SPONTE DISMISSED.

      {¶8}   COSTS TO PETITIONER

      {¶9}   IT IS SO ORDERED.


By Gwin, P.J.,

Delaney, J., and

Baldwin, J., concur